Citation Nr: 0943315	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-19 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

A. Michel, Law Clerk



INTRODUCTION

The Veteran served on active duty from May 1958 to December 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that granted service connection 
for bilateral hearing loss (BHL) with an evaluation of a 
noncompensable rating effective July 31, 2006.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is 
shown to have been manifested at worst by a Level II hearing 
acuity in the right ear and a Level II hearing acuity on the 
left.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for the service-connected bilateral hearing loss 
are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 
including Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial compensable disability 
rating for bilateral hearing loss.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the Veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)."

The record reflects that the RO provided the Veteran with the 
required VCAA notice in a letter dated April 2008, which 
included the disability rating criteria and effective-date 
element of the claim.  Although the Veteran was not provided 
all required notice before the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, there is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete notice been provided 
at an earlier time.  In this regard, the Board notes that 
following the provision of all required notice and the 
completion of all indicated development, the claim was 
readjudicated in March 2009 and again in June 2009.  
Therefore, there is no reason to believe that any ultimate 
decision of the RO would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).
 
The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of this claim.  In this 
regard, the Board notes that the Veteran was afforded an 
audiological evaluation in April 2008, and VA compensation 
and pension (C&P) examinations in February 2009 and in May 
2009 in response to his claim.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Fenderson v. West, 12 Vet. App. 119 (1999), see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  However, the Court has held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85.  This results in a score, 
expressed as a Roman numeral, for each ear.  The Roman 
numeral scores for both ears are than charted in Table VII of 
38 C.F.R. § 4.85, and the intersection of the scores provides 
the percentage of disability.  

Effective on June 10, 1999, there are two provisions for 
evaluating Veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed; these 
provisions apply when the puretone threshold at each of the 
four specified frequencies is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  
Here, the exceptional patterns do not apply; accordingly, 
hearing loss is rated by application of 38 C.F.R. § 4.85.  

Analysis

The Board reviewed the evidence of record and finds, for the 
reasons expressed below, that the Veteran's overall level of 
impairment is not consistent with a compensable rating.

In December 2007 the Veteran submitted a claim to reopen his 
case asserting he had new and material evidence since his 
March 2007 rating decision that assigned a zero percent 
rating.  The Veteran attached private medical records from 
October 2007 to his claim to reopen. 
  
The private medical records included audiology test results 
with audiometric findings of pure tone hearing threshold 
levels in graphic form.  The Board may not interpret 
graphical representations of hearing loss.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  Further, the private 
audiological evaluation does not include speech recognition 
scores, without which the hearing acuity scores cannot be 
charted.  The Board accordingly finds the private audiology 
evaluations are not adequate for VA rating purposes.  
However, the examiner noted that the audiogram demonstrated a 
sloping high-frequency sensorineural hearing loss (SNHL) that 
was mild to moderate with elevated speech reception 
thresholds bilateral.

In March 2008 the Veteran submitted his notice of 
disagreement in which he stated that his current hearing aids 
did not help his condition and was applying for new hearing 
aids.  He furthered that he could not hear most female voices 
and relied on his wife to tell him what people said because 
he would hear them incorrectly. 

Outpatient treatment notes from a VA medical center (VAMC) in 
April 2008 show that the Veteran complained of hearing loss 
and requested hearing aids.  The Veteran's puretone 
thresholds in decibels (db) for the four frequencies used in 
VA evaluations were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
25
45
70
80
55
LEFT
N/A
30 
45
60
90
56

Speech recognition scores were 84 percent for the right ear 
and 88 percent for the left ear.  

The audiologist recommended bilateral hearing aids.  

Charting the Veteran's audiological scores against Table VI 
shows a Level II hearing acuity in the right ear and a Level 
II hearing acuity in the left ear.  Charting a Level II 
hearing loss and a Level II hearing loss against Table VII 
results in a noncompensable rating.  Thus, the readings 
reported in this evaluation did not meet the requirements for 
evaluation as an exceptional pattern of impairment. 

In July 2008 the Veteran submitted his formal appeal in which 
he stated that his hearing aids were helping, but if he did 
not leave them in, he could not hear the doorbell, the phone, 
or his wife. 

In February 2009 the Veteran had a second VA audiological 
evaluation in which his claims file and medical history was 
thoroughly reviewed by the examiner.  The Veteran's chief 
complaint was hearing loss.  The Veteran also complained of 
irritation caused by his hearing aids and noise.  The Veteran 
reported that the recently felt like he was "under water".  
The Veteran's puretone thresholds in decibels (db) for the 
four frequencies used in VA evaluations were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
25
45
70
80
55
LEFT
N/A
30 
40
60
90
55

Speech recognition scores were 92 percent for the right ear 
and 96 percent for the left ear.  The audiologist diagnosed a 
mild-to-severe, sloping, SNHL in the Veteran's right ear and 
a mild-to-profound, sloping, SNHL in the left ear.  

Charting the Veteran's audiological scores against Table VI 
shows a Level I hearing acuity in the right ear and a Level I 
hearing acuity in the left ear.  Charting a Level I hearing 
loss and a Level I hearing loss against Table VII results in 
a noncompensable rating.  Thus, the readings reported in this 
evaluation did not meet the requirements for evaluation as an 
exceptional pattern of impairment. 

In April 2009 the Veteran submitted a statement in which he 
asserted that his hearing problem seemed to be worsening.  He 
stated that he experienced various feelings in his ears of 
being filled with water or cotton.  He also had weird 
feelings of uncomfortableness, but not pain, that prevented 
him from understanding people.  The Veteran furthered that he 
could hear more clearly in quiet settings, but could not 
understand normal speech if ambient noise was present. 

In May 2009 the Veteran had a third VA audiological 
evaluation.  The Veteran's chief complaint was hearing loss 
with his greatest difficulty involving conversations in 
crowds.  The Veteran's puretone thresholds in decibels (db) 
for the four frequencies used in VA evaluations were as 
follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
25
50
70
80
56.25
LEFT
N/A
30
40
65
85
55

Speech recognition scores were 96 percent for the right ear 
and 94 percent for the left ear.  

The audiologist diagnosed mild-to-severe, sloping, SNHL in 
the Veteran's right ear and a mild-to-profound, sloping, SNHL 
in his left ear.   Test results indicated that continued 
benefit would result from his hearing aids, which had been 
replaced due to discomfort experienced with the previous 
molds.

Charting the Veteran's audiological scores against Table VI 
shows a Level I hearing acuity in the right ear and a Level I 
hearing acuity in the left ear.  Charting a Level I hearing 
loss and a Level I hearing loss against Table VII results in 
a noncompensable rating.  Thus, the readings reported in this 
evaluation did not meet the requirements for evaluation as an 
exceptional pattern of impairment.

In regard to the VA hearing evaluations above, the Board 
notes VA revised its hearing examination worksheets to 
include the effect of the Veteran's hearing impairment 
disability on occupational functioning and daily activities. 
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2008).  The abovementioned evaluation 
reports include no remarks about occupational or social 
impairment.  However, the Court noted that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  See Martinak, 21 
Vet. App. 447.  There is no evidence of prejudice in this 
case, and the Board finds both evaluations are adequate for 
rating purposes. 

In addition to the medical evidence, VA must consider all 
favorable lay evidence of record.  38 USCA § 5107(b); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition 
to the medical evidence above, the Board has considered the 
Veteran's correspondence to VA.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The 
Board finds the Veteran in this case to be competent and 
credible in reporting his own symptoms.  However, even 
affording the Veteran full credibility, the Board finds 
nothing in his correspondence showing a degree of social or 
industrial impairment due to his hearing loss that 
approximates a compensable schedular rating.  

Entitlement to an extraschedular rating is a component of any 
claim for increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  However, the degrees of disability 
specified are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).   In exceptional cases, where the evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned commensurate 
with the Veteran's average earning impairment due to the 
service-connected disorder.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The Veteran has not 
contended, and the evidence does not show, that any of these 
criteria apply.   

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


